

115 S2919 IS: Executive Branch Comprehensive Ethics Enforcement Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2919IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Blumenthal (for himself, Ms. Hassan, Mr. Whitehouse, Mr. Udall, Ms. Duckworth, Ms. Klobuchar, Ms. Cortez Masto, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Ethics in Government Act of 1978 to provide for reform in the operations of the Office
			 of Government Ethics, and for other purposes.
	
 1.Short titleThis Act may be cited as the Executive Branch Comprehensive Ethics Enforcement Act. 2.Tenure of the Director of the Office of Government EthicsSection 401(b) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by inserting after the first sentence the following: The Director shall be subject to removal only for inefficiency, neglect of duty, or malfeasance in office. The Director may continue to serve beyond the expiration of the term until a successor is appointed and has qualified, except that the Director may not continue to serve for more than 1 year after the date on which the term would otherwise expire under this subsection..
		3.Duties of Director of the Office of Government Ethics
			(a)Duties generally
 (1)In generalSection 402(b) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (A)in paragraph (1)—
 (i)by striking developing, in consultation with the Attorney General and the Office of Personnel Management, and inserting (A) developing; (ii)by striking title II and inserting title I;
 (iii)by adding and after the semicolon; and (iv)by adding at the end the following:
							
 (B)before promulgating rules or regulations under subparagraph (A), consulting with the Attorney General;;
 (B)by striking paragraph (2) and inserting the following:  (2)providing mandatory education and training programs for agency ethics counselors and other responsible officials, which may be delegated to each agency or the Counsel to the President, as determined appropriate by the Director;;
 (C)by redesignating paragraph (14) as paragraph (3) and transferring such paragraph, as so redesignated, to after paragraph (2);
 (D)by redesignating paragraph (3) (relating to monitoring and investigating compliance) and paragraphs (4) through (13) as paragraphs (4) through (14), respectively;
 (E)in paragraph (3), as redesignated and transferred by subparagraph (C) of this paragraph, by striking and at the end;
 (F)in paragraph (4), as so redesignated, by striking title II and inserting title I; (G)in paragraph (5), as so redesignated—
 (i)by striking violations of applicable conflict of interest laws or regulations and inserting conflicts of interest or other ethics issues; (ii)by striking recommending and inserting directing; and
 (iii)by striking problems and inserting issues; (H)in paragraph (7), as so redesignated, by striking problems and inserting issues;
 (I)in paragraph (8), as so redesignated— (i)by striking , when requested,; and
 (ii)by striking conflict of interest problems and inserting conflicts of interest and other ethics issues; (J)in paragraph (10), as so redesignated, by inserting , except that the Director may not order the President to take corrective action before the semicolon;
 (K)in paragraph (12), as so redesignated, by striking conflict of interest laws and inserting laws, rules, and regulations relating to conflicts of interest and other ethics issues after conflict of interest laws; (L)in paragraph (13), as so redesignated—
 (i)by striking evaluating and inserting promulgating; (ii)by striking the need for; and
 (iii)by striking conflict of interest and ethical problems and inserting conflicts of interest and other ethics issues; (M)in paragraph (14), as so redesignated—
 (i)by striking violations of the conflict of interest laws and inserting conflicts of interest and other ethics issues; and (ii)by striking , as required by section 535 of title 28, United States Code;
 (N)in paragraph (15)— (i)by striking title II and inserting title I; and
 (ii)by striking the period at the end and inserting a semicolon; and (O)by adding at the end the following:
						
 (16)determining whether employees of an agency have violated this Act and issuing appropriate administrative penalties;
 (17)directing and providing final approval, when determined appropriate by the Director, for agency ethics counselors and other responsible officials regarding the resolution of conflicts of interest and other ethics issues under the purview of this Act in individual cases; and
 (18)reviewing and, when determined appropriate by the Director, approving any recusals because of, exemptions from, or waivers of the laws, rules, and regulations relating to conflicts of interest and other ethics issues and making approved recusals, exemptions, and waivers publicly available..
					(2)Technical and conforming amendments
 (A)Section 402(e) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended, in the matter preceding paragraph (1), by striking subsection (b)(10) and inserting subsection (b)(11).
 (B)Section 402(f) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking subsection (b)(9) each place it appears and inserting subsection (b)(10). (b)Written proceduresSection 402(d)(1) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—
 (1)by striking , by the exercise of any authority otherwise available to the Director under this title,; and (2)by striking the agency is.
 (c)Corrective actionSection 402(f) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)in paragraph (1)—
 (A)in subparagraph (A)— (i)in clause (i)—
 (I)by inserting (or, with respect to the President, recommend) after order the first place it appears; and (II)by striking of such agency; and
 (ii)in clause (ii), by inserting (or, with respect to the President, recommend) after order; and (B)in subparagraph (B), by striking notify the President and all that follows through may provide) and inserting determine that a violation of this Act has occurred and (except with respect to the President) issue appropriate administrative or legal remedies as prescribed in paragraph (2);
 (2)in paragraph (2)— (A)in subparagraph (A)—
 (i)in clause (ii)(II)— (I)by striking shall notify the President in writing;
 (II)by striking such action; and inserting such action—; and (III)by adding at the end the following:
								
 (aa)shall notify the President in writing; and (bb)may conduct a formal investigation and hearing in accordance to the procedures described in subparagraph (B); and;
 (ii)in clause (iii)— (I)in the matter preceding subclause (I), by inserting or has violated after is violating;
 (II)in subclause (II)— (aa)by striking notify, in writing, and inserting order (or, with respect to the President, recommend), in writing, that; and
 (bb)by striking of the officer’s or employee’s noncompliance, and all that follows and inserting take appropriate disciplinary action, including reprimand, suspension, demotion, or dismissal against the officer or employee.; and
 (iii)by striking clause (iv); and (B)in subparagraph (B)—
 (i)in clause (i)— (I)by inserting (I)  before In order to;
 (II)by striking (iii) or (iv); and (III)by adding at the end the following:
								
 (II)(aa)In conducting an investigation, the Director may, if necessary, apply to a judge or clerk of a court of the United States to issue a subpoena for a witness or witnesses to appear at a time or place stated in the subpoena before an individual authorized to take depositions to be used in the courts of the United States, to give full and true answers to written interrogatories and cross-interrogatories as may be submitted with the application, or to be orally examined or cross-examined on the subject of the claim.
 (bb)The Director may secure directly from any agency information necessary to enable the Director to carry out this Act. Upon request of the Director, the head of such agency (except in the case of the President) shall furnish that information to the Director.;
 (ii)in clause (ii)(I)— (I)by striking Subject to clause (iv) of this subparagraph, before and inserting Before; and
 (II)by striking subparagraphs (A) (iii) or (iv) and inserting subparagraph (A)(iii); (iii)in clause (iii), by striking Subject to clause (iv) of this subparagraph, before and inserting Before; and
 (iv)in clause (iv)— (I)by striking title 2 and inserting title I; and
 (II)by striking section 206 and inserting section 104; (3)in paragraph (4), by striking (iv),; and
 (4)by striking paragraph (5) and inserting the following:  (5)(A)The Office of Government Ethics shall be the central repository, by maintaining data or referencing data by internet link that is maintained by agencies or otherwise made publicly available, of all laws, rules and regulations relating to conflicts of interest and other ethics issues, recusals, waivers, and exemptions of such laws, rules, and regulations, ethics advisory opinions, ethics agreements of senior executive branch personnel and employee certificates of divestiture, financial disclosure reports as required under title I of this Act, compliance reviews, enforcement actions, and any other public records concerning conflicts of interest and other ethics issues for the executive branch required by law.
 (B)All financial disclosure reports and records relating to conflicts of interest and other ethics issues determined to be public information by the Director or by law shall be made available to the public—
 (i)(I)by a link to such information if publicly available on a website other than the website of the Office of Government Ethics; or
 (II)at no charge on the website of the Office of Government Ethics in a searchable, sortable, and downloadable format; and
 (ii)subject to a reasonable fee, for reproduction of paper documents at the Office of Government Ethics..
 (d)DefinitionsTitle IV of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
				
 409.DefinitionsFor purposes of this title— (1)the term agency includes the Executive Office of the President;
 (2)the term officer or employee includes any individual occupying a position, providing any official services, or acting in an advisory capacity in the White House or the Executive Office of the President, regardless of whether the individual receives pay; and
 (3)the term head of an agency includes the President or a designee of the President, for purposes of applying this title to the White House and the Executive Office of the President..
 (e)Submission of information and viewsSection 402 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
				
 (g)(1)Upon request by any committee or subcommittee of Congress, the Director shall provide to Congress, by report, testimony, or otherwise, information and the views of the Director on functions, responsibilities, or other matters relating to the Office of Government Ethics.
 (2)Information and views provided to Congress under paragraph (1) shall be transmitted concurrently to the President and any other appropriate executive agency..
 4.Agency Ethics Officials Training and DutiesSection 403 of the Ethics in Government Act of 1978 (5 U.S.C. App) is amended by adding at the end the following:
			
 (c)(1)All designated agency ethics officials and alternate designated agency ethics officials shall register with, and report to, the Director and with the appointing authority of the official.
 (2)The Director shall provide ethics education and training to all designated and alternate designated agency ethics officials in a time and manner deemed appropriate by the Director.
 (3)The Director shall have final authority over the designee of the President for purposes of this title and all designated and alternate designated agency ethics officials and other ethics counselors in the executive branch in the interpretation and implementation of all rules and regulations relating to conflict of interest and other ethics issues promulgated by the President or the Director..
		